Citation Nr: 0509233	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  03-23 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE


Whether new and material evidence has been submitted to 
establish the veteran's claim of entitlement to Department of 
Veterans Affairs (VA) benefits based on claimed service


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The appellant contends that he had WW II service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Manila, Philippines.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2. In November 1966, the RO denied the appellant's claim for 
service-connected benefits because the evidence failed to 
establish that he had qualifying military service for VA 
disability benefits purposes.

3.  The United States Army Reserve Personnel Command 
(ARPERSCOM) has certified that the appellant had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the U.S. Armed 
Forces.

4. The additional evidence associated with the claims file 
since the November 1966 denial does not, by itself or 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim for VA 
disability benefits-specifically, the appellant's status as a 
veteran with qualifying military service.


CONCLUSIONS OF LAW

1.  The November 1966 RO denial of the appellant's claim for 
VA disability benefits, on the basis that there was no 
qualifying military service, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104(a), 20.302, 20.1103 (2004).

2.  Since the November 1966 denial, the requirements for 
reopening veteran's claim for VA benefits, based on status as 
a veteran with qualifying military service, have not been 
met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded the VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

However, the Board notes that the narrow threshold issue on 
appeal is whether the appellant has basic eligibility for VA 
benefits.  The appellant claims to have World War II 
Philippine Commonwealth Army service sufficient to qualify 
him for VA benefits.  As a threshold matter, for entitlement 
to VA benefits, the law requires verification of service from 
the service department.  The appellant was notified of this 
requirement and the evidence required to substantiate his 
claim by means of a February 2003 RO decision, a July 2003 
statement of the case, and a December 2004 statement of the 
case. 

Although the appellant has not received specific notice of 
the provisions of the VCAA, the Board specifically finds that 
VA has met or exceeded its obligations regarding the duty to 
assist. VA has obtained all pertinent records regarding the 
issue on appeal and the appellant has been effectively 
notified of the evidence required to substantiate this claim. 
The RO assisted the appellant by contacting ARPERSCOM in to 
determine if he had the requisite service.  However, 
ARPERSCOM's February 20, 1967 response indicated that the 
appellant had no recognized service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
The Board notes that full consideration was also given to 
alternate spellings of the appellant's name.  As discussed 
below, the VA is bound by this finding and is not required to 
continue any further development.  There is no indication 
that there is any existing relevant evidence that has not 
been obtained. 

As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the appellant to provide evidence is moot.  
Accordingly, the Board finds that a remand would serve no 
useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided).  In light of the foregoing, the 
Board finds that VA has made reasonable efforts to assist the 
appellant in attempting to substantiate his claim and that 
additional assistance is not required.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (a case should not be 
remanded for development that could not possibly change the 
outcome of the decision) .  

Finally, the appellant has had an opportunity to respond with 
additional evidence or argument on this ground for denying 
his claim.  Absent the required certification of service from 
the service department, which is determinative as a threshold 
matter in the present case, there is no reasonable 
possibility that further development of the claim by VA would 
substantiate the claim.  In light of all of these 
considerations, the Board finds that it is not prejudicial to 
the claimant to proceed to adjudicate the claim on the 
current record.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

An application for disability compensation consists of five 
elements: (1) the veteran's status, (2) existence of a 
disability, (3) service connection of that disability, (4) 
degree of disability, and (5) effective date of benefits.  
Vargas-Gonzalez v. Principi, 15 Vet. App. 222, 227-8 (2001), 
citing Barrera v. Gober, 122 F.3d 1030, 1037 (Fed. Cir. 
1997).

For the purpose of establishing entitlement to benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214 (Certificate of Release or Discharge from 
Active Duty), or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department and, (2) the 
document contains needed information as to length, time, and 
character of service, and (3) in the opinion of the 
Department of Veterans Affairs, the document is genuine and 
the information contained in it is accurate. 38 C.F.R. § 
3.203(a).  In addition, 38 C.F.R. § 3.203(c) provides in 
pertinent part that "[w]hen a claimant does not submit 
evidence of service or the evidence submitted does not meet 
the requirements of paragraph (a) of this section, the VA 
shall request verification of service from the service 
department."

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, "service department findings are 
binding on the VA for purposes of establishing service in the 
U.S. Armed Forces."  Id.; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

VA benefits are available for certain types of Philippine 
service, under specific circumstances. See 38 C.F.R. §§ 3.40, 
3.41 (2004).  The following certifications by the service 
departments will be accepted as establishing guerrilla 
service: (i) recognized guerrilla service; (ii) unrecognized 
guerrilla service under a recognized commissioned officer 
only if the person was a former member of the United States 
Armed Forces (including the Philippine Scouts) or the 
Commonwealth Army.  38 C.F.R. § 3.40(d)(2).

In the November 1966 decision, the RO denied the appellant's 
claim because the evidence failed to verify his military 
service for VA benefits purposes.  Because the appellant did 
not appeal the November 1966 RO decision, that decision is 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R.                § 3.104(a), 20.302, 20.1103.  
The appellant sought to reopen his claim in July 2001.

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

According to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c) (2002)).  However, those 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's claim was received in July 2001, the amended 
regulations are not for application.

At the time of the November 1966 decision, the RO indicated 
that a thorough search of the records revealed that the 
appellant was not a member of the Philippine Commonwealth 
Army (USAFFE) inducted into the service of the Armed Forces 
of the United Stated and that the veteran did not have any 
recognized guerilla service.

The veteran reopened his claim for service connection in July 
2001.  He submitted a July 2001 medical certificate from 
Manual J. Santos Hospital.  In February 2003 the RO held that 
the veteran had not submitted new and material evidence to 
establish a legal entitlement to VA benefits.  The appellant 
also submitted in August 2003, an Affidavit for Philippine 
Army Personnel which stated that the veteran served as a 
civilian guerrilla.  However, it did not assert that the 
appellant served as a USAFFE, (Regular) or (Reservist), or as 
a USAFFE-Guerilla.

The veteran submitted a timely notice of disagreement with 
the February 2003 holding and perfected his appeal in August 
2003.  In April 2004, the Board noted that this was a 
reconstituted claims folder and that it was unclear from the 
record whether the Affidavit for Philippine Army Personnel 
had been considered by the RO.  In a December 2004 
supplemental statement of the case the RO revisited the 
matter, incompliance with the April 2004 Board remand, and 
stated that documents issued by the Philippine Army or the 
Philippine Veterans Affairs Office are of no value in 
establishing service unless they contain personal data that 
is substantially different to that the VA has provided to 
ARPERCOM.  The Philippine government has its own regulation 
and laws, which permit recognition of military service not 
recognized by the US Army and these findings, are not 
binding.  Accordingly, the veteran had failed to provide new 
and material evidence that roved qualifying service and 
therefore there was no legal basis to establish eligibility 
to VA disability benefits.

In this case, the appellant has not submitted any documentary 
evidence or detailed information that would establish-or aid 
in establishing-that he had the required military service to 
be eligible for VA benefits.  As noted above, the basis of 
the prior denial was that there was no evidence establishing 
that the appellant had the required military service.  As the 
additional evidence received still does not establish that 
the appellant had the required military service, the evidence 
denial does not, by itself or considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim for VA disability benefits- 
specifically, qualifying military service for VA benefits 
purposes.

Throughout the current appeal, the appellant has purported 
that he had valid military service during World War II.  
While the Board is sympathetic to the appellant's assertions, 
it nonetheless finds that the evidence submitted by the 
appellant is not probative of whether the appellant had valid 
military service for purposes of VA benefits.  The appellant 
has not provided any evidence, which satisfies the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of 
service.  Consequently, the Board finds that the evidence 
submitted in support of the claim may not be accepted as 
verification of service for VA purposes.  To the contrary, as 
noted above, VA is prohibited from finding verified service 
based upon such evidence.  See, Duro, 2 Vet. App. at 532.

Under these circumstances, the Board must conclude that as 
new and material evidence has not been received, the 
requirements to reopen the claim for VA disability benefits, 
based upon status as a veteran with qualifying military 
service for such purposes, have not been met, and the appeal 
must be denied. As the appellant has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen the finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

In the absence of new and material evidence, the petition to 
reopen the claim for VA disability benefits, based on status 
as a veteran with qualifying military service for such 
purposes, is denied.




	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


